Exhibit 10.3
          THIS AMENDMENT AND WAIVER AGREEMENT, dated as of January 30, 2009
(this “Closing Agreement”), by and between Flagstar Bancorp, Inc., a corporation
organized under the laws of the State of Michigan (the “Company”) and MP Thrift
Investments L.P. a Delaware limited partnership (“Purchaser”, and together with
the Company, the “Closing Parties”).
          WHEREAS, the Closing Parties entered into that certain Investment
Agreement, dated as of December 17, 2008 (the “Original Agreement”);
          WHEREAS, in accordance with Section 6.3 of the Original Agreement, the
Closing Parties wish to waive certain closing conditions as and to the extent
provided in Section 2 of this Closing Agreement (the “Waiver”);
          WHEREAS, in accordance with Section 6.3 of the Original Agreement, the
Closing Parties desire to amend certain provisions of the Original Agreement as
and to the extent provided in Sections 3 and 4 of this Closing Agreement; and
          WHEREAS, in connection with the agreement to grant the Waiver, the
Closing Parties have agreed to the terms of Additional Capital (as defined
below) on the terms set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the agreements
herein contained, the Closing Parties agree as follows:
     1. Pursuant to Section 1.2(a), the Closing Parties agree that, subject to
the satisfaction of all conditions to Closing set forth in the Original
Agreement or waiver thereof (as set forth herein), the Closing Date shall be
January 30, 2009.
     2. The Closing Parties hereby waive compliance with the closing condition
set forth in Section 1.2(c)(1)(B) of the Original Agreement, solely with respect
to the timing (i.e., “prior to the Closing Date”) of the receipt of proceeds of
TARP Transaction, and hereby amend such section by adding the words “or on”
directly following the words “prior to”.
     3. The Closing Parties hereby agree to replace the words “not more than
$5 million” in Recital G (Management Purchase) of the Original Agreement with
“not more than approximately $5.32 million”.
     4. The Closing Parties hereby agree to a delete the following consents and
determinations from the definition of Required Approval in the Original
Agreement: (a) the Required Approval specified in Company Disclosure
Schedule 2.2(f)(k) to the Original Agreement and (b) the written determination
by each of the FDIC and the OTS as to “institution affiliated party” status
specified in Section 2.2(f) of the Original Agreement.

 



--------------------------------------------------------------------------------



 



     5. Subject to the terms and conditions set forth in the Original Agreement
and subject to the delivery of such certificates and customary subscription
agreements and documentation as are reasonably agreed by the Closing Parties,
the Company shall issue additional securities and the Purchaser (or its
designee) shall purchase the additional securities (collectively, the
“Additional Capital”) on the following terms:
     (a) No later than February 13, 2009, Purchaser will deliver $25,000,000 to
the Company and the Company will issue and deliver to the Purchaser 25,000
shares of preferred stock with terms substantially identical to the Convertible
Preferred Stock;
     (b) At any time following the purchase described in clause (a) above, upon
two weeks prior notice by the Company to Purchaser (to be delivered no later
than February 27, 2009), Purchaser will deliver $25,000,000 to the Company and
the Company will issue and deliver to the Purchaser 25,000 shares of preferred
stock with terms substantially identical to the Convertible Preferred Stock; and
     (c) At any time following the purchases described in clauses (a) and
(b) above, upon two weeks prior notice by the Company to Purchaser (to be
delivered no later than March 13, 2009), Purchaser will deliver $50,000,000 to
the Company and the Company will issue and deliver to the Purchaser shares of
trust preferred stock with an aggregate liquidation preference of $50,000,000
and a dividend rate of 10%, and convertible, in whole or in part, into Common
Stock at the option of the Purchaser on April 1, 2010 at a conversion price
equal to 90% of the volume-weighted average price per share during the period
from February 1, 2009 to April 1, 2010, subject to a minimum of $0.80 and a
maximum of $2.00; Purchaser’s conversion right shall lapse if not exercised on
April 1, 2010, and such shares shall be redeemable by the Company at any time
after January 30, 2011.
     6. The Closing Parties further agree that, until any required approval by
Stockholders pursuant to Section 312.03 of the NYSE Listed Company Manual is
obtained, the voting rights of any shares issued pursuant to Sections 5(b) and
5(c) above shall be capped such that the aggregate voting rights of shares
issued under Section 5 of this Closing Agreement is no greater than 4.9% on an
as converted basis.
     7. Each party hereto represents and warrants that this Closing Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance to its
terms.
     8. This Closing Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
     9. This Closing Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same Closing Agreement.
     10. Except to the extent expressly amended or waived by this Closing
Agreement, all terms of the Original Agreement shall remain in full force and
effect without amendment, change or modification.

2



--------------------------------------------------------------------------------



 



     11. All references in the Original Agreement to “this Agreement”, “the
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Original Agreement in any other agreements, documents or
instruments executed and delivered pursuant to or in connection with the
Original Agreement shall be deemed to mean and be a reference to the Original
Agreement as amended or waived by this Closing Agreement.
     12. Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Original Agreement.
[The following page is a signature page.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Closing Agreement has been duly executed and
delivered by the duly authorized officers of the parties hereto as of the date
first herein above written.

            FLAGSTAR BANCORP, INC.
      By:   /s/ Matthew Roslin         Name:   Matthew Roslin        Title:  
EVP     

            MP THRIFT INVESTMENTS L.P.

    By:  MP (Thrift) Global Partners III LLC, its General Partner
        /s/ Robert H. Weiss         Name:   Robert H. Weiss        Title:  
General Counsel     

 